IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                          Assigned on Briefs November 18, 2003

                 RAYMOND RUTTER v. STATE OF TENNESSEE

                     Appeal from the Criminal Court for Johnson County
                             No. 4175   Lynn W. Brown, Judge



                                  No. E2003-01386-CCA-R3-PC


The petitioner, Raymond Rutter, appeals as of right from the Johnson County Criminal Court’s
dismissal of his petition for habeas corpus relief. In this pro se appeal, the petitioner contends that
he should be granted habeas corpus relief because his judgment of conviction for criminal
impersonation of a licensed professional is void. The state contends that the trial court properly
dismissed the petition. We affirm the trial court’s dismissal of the petition.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOSEPH M. TIPTON , J., delivered the opinion of the court, in which JERRY L. SMITH and ROBERT W.
WEDEMEYER, JJ., joined.

Raymond Rutter, Mountain City, Tennessee, pro se.

Paul G. Summers, Attorney General and Reporter; John H. Bledsoe, Assistant Attorney General; Joe
C. Crumley, Jr., District Attorney General; and J. Brad Scarbrough, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION

        On May 1, 2002, the petitioner pled guilty to criminal impersonation of a licensed
professional, a Class E felony. The Carter County Criminal Court sentenced the petitioner to eight
years, to be served as two years in the Department of Correction, the remainder on probation. On
September 18, 2003, this court denied the state’s request to dismiss this habeas corpus petition by
order pursuant to Rule 20, Tenn. Ct. Crim. App. R. See Raymond Rutter v. Howard Carlton and
State, No. E2003-01386-CCA-R3-PC, Johnson County (Tenn. Crim. App. Sept. 18, 2003) (order).
The gist of the petitioner’s claim on appeal is that his sentence for criminal impersonation of a
licensed professional is void because (1) the presentment was defective and (2) his double jeopardy
rights were violated.
        The trial court may summarily dismiss a petition for writ of habeas corpus relief when the
petitioner does not state a cognizable claim. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim.
App. 1994). A petition for the writ of habeas corpus may only be brought if the judgment is void
or the sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). However, if the
claimed illegality renders the judgment or sentence voidable, rather than void, no relief can be
granted. Id. at 161. “If the face of the record shows that the court did not have jurisdiction, then the
judgment is void.” Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998). Thus, we examine the
record to determine whether it is void.

        The petitioner pled guilty to the charge of criminal impersonation of a licensed professional.
The petitioner first asserts that his conviction is void because the presentment failed to allege that
he did not have the requisite license and, therefore, he was not given notice of the charges against
him. T.C.A. § 40-13-202 provides:

                The indictment must state the facts constituting the offense in
                ordinary and concise language, without prolixity or repetition, in such
                a manner as to enable a person of common understanding to know
                what is intended, and with that degree of certainty which will enable
                the court, on conviction, to pronounce the proper judgment . . . .

The presentment in the petitioner’s case states that the petitioner committed “the offense of
impersonation of a licensed professional by knowingly practicing a profession for which a license
certifying the qualifications of such individual is required, a class E felony, in violation of Tennessee
Code Annotated 39-16-302, and against the peace and dignity of the State of Tennessee.” The
reference to the unlawful practice of a profession statute, T.C.A. § 39-16-302, gave the petitioner
sufficient notice of the charge. See State v. Carter, 988 S.W.2d 145, 149 (Tenn. 1999); State v.
Miller, 508 S.W.2d 804, 806 (Tenn. Crim. App. 1973). Because the presentment sufficiently alleges
the offense of criminal impersonation of a licensed professional, the trial court had jurisdiction to
accept the petitioner’s guilty plea to the charge, and the petitioner’s conviction is not void because
of a defective presentment.

        The defendant next contends that the trial court erred in dismissing his petition because his
double jeopardy rights were violated when he was convicted of criminal impersonation of a licensed
professional. He argues that because he was previously charged with digging wells without a license
in the Carter County General Sessions Court and the case was dismissed, his conviction for criminal
impersonation of a licensed professional in the Carter County Criminal Court violates double
jeopardy. The state claims that the petitioner has waived the issue of double jeopardy and that it is
not properly before this court.

         In State v. Rhodes, this court held that “the question of whether the Double Jeopardy Clause
of either the state or federal constitution [is implicated] was not waived by the defendant’s entry of
or the trial court’s acceptance of the guilty pleas.” 917 S.W.2d 708, 711 (Tenn. Crim. App. 1995).
In Rhodes, we relied on Menna v. New York, in which the United States Supreme Court reversed,


                                                  -2-
per curiam, a state court decision that a guilty plea waived a double jeopardy claim. 423 U.S. 61,
62, 96 S. Ct. 241, 242 (1975). In United States v. Broce, 488 U.S. 563, 574-76, 109 S. Ct. 757,
765-66 (1989), the Supreme Court clarified that a double jeopardy claim may be waived, but a mere
guilty plea does not automatically constitute a waiver when the claim is apparent from the face of
the record.

        However, we note that this court has stated that a double jeopardy claim “is not cognizable
in a habeas corpus proceeding.” Mathis Martin v. State, No. 03C01-9801-CR-00013, Davidson
County, slip op. at 9-10 (Tenn. Crim. App. March 30, 1999). This court has stated that “an
allegation of double jeopardy . . . does not render a conviction void, but merely voidable. “ William
A. Ransom v. State, No. 01C01-9410-CR-00361, Davidson County, slip op. at 5 (Tenn. Crim. App.
Sept. 20, 1995); see also Ralph Phillip Claypole v. State, No. M1999-02591-CCA-R3-PC, Davidson
County, slip op. at 3 (Tenn. Crim. App. May 16, 2001).

         In any event, it is not apparent from the face of the record in the present case that a double
jeopardy violation occurred. The docket sheet, which is the only information on the general sessions
case in the record, does not reflect the basis for the general sessions court’s dismissal of the case.
In this respect, it is impossible to determine from the record whether jeopardy even attached. We
conclude that the petitioner’s conviction for impersonation of a licensed professional is not void.
The trial court’s dismissal of the petition without an evidentiary hearing was proper.

         In consideration of the foregoing and the record as a whole, we affirm the trial court’s
dismissal of the petition for post-conviction relief.



                                                       ___________________________________
                                                       JOSEPH M. TIPTON, JUDGE




                                                 -3-